      Case 3:20-cv-00928-JAG Document 1 Filed 12/05/20 Page 1 of 10 PageID# 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

 Sandra S. Hauser                               ]
   Plaintiff                                    ]
                                                ]     Case#: 3:20-CV-___________-_______
 v.                                             ]
                                                ]     JURY DEMANDED
 Equifax Information Services, LLC              ]
 Experian Information Solutions, Inc.           ]
 Trans Union, LLC                               ]
 JPMorganChase Bank, NA                         ]
 PNC Bank, NA
 Wells Fargo Bank, NA
     Defendants

                                          COMPLAINT


Mrs. Hauser, by counsel, files this complaint against the above referenced Defendants for

their violation of the Fair Credit Reporting Act.


                                     PRELIMINARY STATEMENT


         1.     This is an action by a consumer seeking actual damages, statutory damages,

                and punitive damages, attorney fees and costs and for declaratory relief for

                defendants violation of The Fair Credit Reporting Act (hereinafter “FCRA”), 15

                U.S.C. §1681 et seq.




Jason M. Krumbein, Esq. VSB#43538
Counsel for Sandra S. Hauser
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:20-cv-00928-JAG Document 1 Filed 12/05/20 Page 2 of 10 PageID# 2




                         JURISDICTION, VENUE and JURY DEMAND


        2.      This court has jurisdiction, 28 U.S.C. §1331, and pursuant to the Fair Credit

                Reporting Act, 15 U.S.C. §1681p.

        3.      This is the proper venue because the plaintiff resides here, and the majority of

                the actions claimed happened within the confines of the Commonwealth of

                Virginia.

        4.      The court has personal jurisdiction over the defendants because they regularly

                transact business here, and caused tortious damages, such that they should

                expect to be hailed into court here.

        5.      TRIAL BY JURY IS DEMANDED.

                                            PARTIES


        6.      Plaintiff is a natural person and a resident of the Commonwealth of Virginia.

        7.      Plaintiff is a consumer as defined by the Fair Credit Reporting Act, 15 U.S.C.

                §1681a(b) and (c).

        8.      Equifax Information Services, LLC (hereinafter "Equifax") is a Georgia

                Limited Liability Company registered with the Virginia State Corporation

                Commission with a registered agent, and authorized to do business in the

                Commonwealth of Virginia.

        9.      Upon information and belief, Equifax is a “Consumer reporting agency that

                compiles and maintains files on consumers on a nationwide basis” as defined

                by 15 U.S.C. §1681a(p). Upon information and belief, Equifax is regularly


Jason M. Krumbein, Esq. VSB#43538
Counsel for Sandra S. Hauser
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:20-cv-00928-JAG Document 1 Filed 12/05/20 Page 3 of 10 PageID# 3




                engaged in the business of compiling and maintaining files on consumers on a

                nationwide basis for the purpose of furnishing consumer reports to third

                parties bearing on a consumer’s credit worthiness, credit standing, or credit

                capacity, each of the following regarding consumer residing nationwide:

                a. Public record information;

                b. Credit account information from persons who furnish that information

                    regularly and in the ordinary course of business.

        10.     Experian Information Solutions, Inc. (hereinafter “Experian”) is an Ohio

                Corporation registered with the Virginia State Corporation Commission with

                a registered agent, and authorized to do business in the Commonwealth of

                Virginia.

        11.     Upon information and belief, Experian is a “Consumer reporting agency that

                compiles and maintains files on consumers on a nationwide basis” as defined

                by 15 U.S.C. §1681a(p). Upon information and belief, Experian is regularly

                engaged in the business of compiling and maintaining files on consumers on a

                nationwide basis for the purpose of furnishing consumer reports to third

                parties bearing on a consumer’s credit worthiness, credit standing, or credit

                capacity, each of the following regarding consumer residing nationwide:

                a. Public record information;

                b. Credit account information from persons who furnish that information

                    regularly and in the ordinary course of business.

        12.     TransUnion, LLC (hereinafter “TransUnion”) is an Illinois Limited Liability

                Company registered with the Virginia State Corporation Commission with a

Jason M. Krumbein, Esq. VSB#43538
Counsel for Sandra S. Hauser
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:20-cv-00928-JAG Document 1 Filed 12/05/20 Page 4 of 10 PageID# 4




                registered agent, and authorized to do business in the Commonwealth of

                Virginia.

        13.     Upon information and belief, TransUnion is a “Consumer reporting agency

                that compiles and maintains files on consumers on a nationwide basis” as

                defined by 15 U.S.C. §1681a(p). Upon information and belief, TransUnion is

                regularly engaged in the business of compiling and maintaining files on

                consumers on a nationwide basis for the purpose of furnishing consumer

                reports to third parties bearing on a consumer’s credit worthiness, credit

                standing, or credit capacity, each of the following regarding consumer residing

                nationwide:

                a. Public record information;

                b. Credit account information from persons who furnish that information

                    regularly and in the ordinary course of business.

        14.     JPMorgan Chase Bank, NA (hereinafter “Chase”) is a National Bank

        15.     Upon information and belief Chase is a furnisher of information to Equifax,

                TranUnion and Experian.

        16.     PNC Bank, NA (hereinafter “PNC”) is a National Bank.

        17.     Upon information and belief PNC is a furnisher of information to Equifax,

                TranUnion and Experian.

        18.     Wells Fargo Bank, NA (hereinafter “Wells Fargo”) is a National Bank.

        19.     Upon information and belief Wells Fargo is a furnisher of information to

                Equifax, TranUnion and Experian.




Jason M. Krumbein, Esq. VSB#43538
Counsel for Sandra S. Hauser
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:20-cv-00928-JAG Document 1 Filed 12/05/20 Page 5 of 10 PageID# 5




        20.     Chase, PNC, and Wells Fargo will be referred to as “The Bank Defendants” or

                “Bank Defendants”.

                                            FACTS


        21.     Plaintiff was the victim of a rather elaborate ruse in which a person induced

                her to obtain credit through a number of banks including Chase, PNC, and

                Wells Fargo.

        22.     The individual then obtained the cards from plaintiff, and acting without

                authorization, used each of the accounts, and then failed to pay on each of

                them.

        23.     Upon discovering that the individual had used her cards, without

                authorization, plaintiff immediately contacted each of the banks, notifying

                each that she had not authorized the individual to make the charges.

        24.     Plaintiff then disputed each account to each of the three national consumer

                credit reporting agencies, Equifax, TransUnion and Experian, in April of 2019,

                and may have disputed prior to that.

        25.     On information and belief, each of the three national consumer credit reporting

                agencies, Equifax, TransUnion and Experian, communicated with Chase,

                PNC, and Wells Fargo, and forwarded all relevant information.

        26.     On information and belief, upon receipt of the dispute from Equifax,

                TransUnion and Experian, each of The Bank Defendants, verified that the

                money was owed.

        27.     On information and belief, Equifax conducted no investigation of their own,

                and parroted the information provided by The Bank Defendants.
Jason M. Krumbein, Esq. VSB#43538
Counsel for Sandra S. Hauser
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:20-cv-00928-JAG Document 1 Filed 12/05/20 Page 6 of 10 PageID# 6




        28.     On information and belief, TransUnion conducted no investigation of their

                own, and parroted the information provided by The Bank Defendants.

        29.     On information and belief, Experian conducted no investigation of their own,

                and parroted the information provided by The Bank Defendants.

        30.     On information and belief, Chase failed to conduct a reasonable investigation

                into the account that had been used by a person other than the plaintiff.

        31.     On information and belief, PNC failed to conduct a reasonable investigation

                into the account that had been used by a person other than the plaintiff.

        32.     On information and belief, Wells Fargo failed to conduct a reasonable

                investigation into the account that had been used by a person other than the

                plaintiff.

        33.     On information and belief, Equifax failed to have a procedure to assure

                maximum possible accuracy by allowing an account that was the result of fraud

                or identity theft to remain on the credit file of the plaintiff.

        34.     On information and belief, TransUnion failed to have a procedure to assure

                maximum possible accuracy by allowing an account that was the result of fraud

                or identity theft to remain on the credit file of the plaintiff.

        35.     On information and belief, Experian failed to have a procedure to assure

                maximum possible accuracy by allowing an account that was the result of fraud

                or identity theft to remain on the credit file of the plaintiff.

        36.     Plaintiff has disputed to each of the three national consumer credit reporting

                agencies, Equifax, TransUnion and Experian, explaining that Bank




Jason M. Krumbein, Esq. VSB#43538
Counsel for Sandra S. Hauser
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:20-cv-00928-JAG Document 1 Filed 12/05/20 Page 7 of 10 PageID# 7




                Defendants had failed to investigate into the use of the account by an

                unauthorized person.

        37.     On information and belief, TransUnion failed to have a procedure to assure

                maximum possible accuracy by allowing an account that was the result of

                failure to mitigate damages to show the full balance on the credit file of the

                plaintiff.

        38.     On information and belief, The Bank Defendants failed to consider all relevant

                information provided by the consumer and consumer reporting agencies,

                because if they had been reviewing the documents, they would have known

                that the account was not used by the plaintiff.

        39.     On information and belief, The Bank Defendants have failed to modify or

                delete the false information as, if they had done so, they would have updated

                the false information to show that the account was not owed.

        40.     As a result of the actions and inactions of the defendants, the plaintiff suffered

                damages, including but not limited to mental and emotional distress, and being

                denied credit.



                                           COUNT ONE:
                             CLAIM FOR RELIEF AS TO BANK DEFENDANTS
                                        15 U.S.C. §1681s-2[b]

        41.     Plaintiff restates and re-alleges all previous paragraphs herein.

        42.     Defendants have violated 15 U.S.C. §1681s-2[b][1][A] in that they failed to

                conduct a reasonable reinvestigation of the factual inaccuracies contained in

                plaintiff's credit file.


Jason M. Krumbein, Esq. VSB#43538
Counsel for Sandra S. Hauser
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:20-cv-00928-JAG Document 1 Filed 12/05/20 Page 8 of 10 PageID# 8




        43.     Defendants have violated 15 U.S.C. §1681s-2[b][1][B] in that they failed to

                review all relevant information provided by Equifax, TransUnion or

                Experian.

        44.     Defendants have violated 15 U.S.C. §1681s-2[b][1][E] in that they failed to

                delete information that was inaccurate or could not be verified.

        45.     Defendants have caused injury in fact, by causing, among other effects,

                mental and emotional distress, damage to credit reputation, and resulting in

                credit damages to the plaintiff.

        46.     Defendants have done so either negligently or willfully.

        47.     Plaintiff is entitled to actual damages,, punitive damages, attorney fees and

                costs pursuant to 15 U.S.C. §1681n.

        48.     Alternatively, plaintiff is entitled to actual damages, attorney fees and costs

                if the violation is negligent, pursuant to 15 U.S.C. §1681o.

                                    COUNT TWO
                CLAIM FOR RELIEF As to Equifax, TransUnion and Experian.
                                 15 U.S.C. §1681e[b]

        49.     Plaintiff restates and realleges all previous paragraphs herein.

        50.     Defendants have violated 15 U.S.C. §1681e[b] in that they failed to maintain

                a procedure to assure maximum possible accuracy.

        51.     Defendants have caused injury in fact, by causing, among other effects,

                mental and emotional distress, damage to credit reputation and resulting in

                credit damages to plaintiff.

        52.     Defendants have done so either negligently or willfully.




Jason M. Krumbein, Esq. VSB#43538
Counsel for Sandra S. Hauser
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
   Case 3:20-cv-00928-JAG Document 1 Filed 12/05/20 Page 9 of 10 PageID# 9




        53.     Plaintiff is entitled to actual damages, punitive damages, attorney fees and

                costs, pursuant to 15 U.S.C. §1681o.

        54.     Plaintiff is entitled to actual damages, attorney fees and costs, pursuant to 15

                U.S.C. §1681n.

                                  COUNT THREE
                CLAIM FOR RELIEF As to Equifax, TransUnion and Experian.
                                 15 U.S.C. §1681i[a]

        55.     Plaintiff restates and realleges all previous paragraphs herein.

        56.     Defendants have violated 15 U.S.C. §1681i[a][1] in that they failed to conduct

                a reasonable reinvestigation of the factual inaccuracies contained in the

                plaintiff’s credit file.

        57.     Defendants have violated 15 U.S.C. §1681i[a][2] in that they failed to forward

                all relevant information to the furnisher of the information.

        58.     Defendants have violated 15 U.S.C. §1681i[a][4] in that they failed to

                consider all relevant information provided by the consumer.

        59.     Defendants have violated 15 U.S.C. §1681i[a][5] in that they failed to delete

                information that was inaccurate or could not be verified.

        60.     Defendants have violated 15 U.S.C. §1681i[a][5][C] in that they failed to a

                procedure to prevent the occurrence of false, inaccurate, or unverifiable

                information.

        61.     Defendants have caused injury in fact, by causing, among other effects,

                mental and emotional distress, damage to credit reputation and resulting in

                credit damages to plaintiff.

        62.     Defendants have done so either negligently or willfully.

Jason M. Krumbein, Esq. VSB#43538
Counsel for Sandra S. Hauser
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
  Case 3:20-cv-00928-JAG Document 1 Filed 12/05/20 Page 10 of 10 PageID# 10




        63.     Plaintiff is entitled to actual damages, punitive damages, attorney fees and

                costs, pursuant to 15 U.S.C. §1681o.

        64.     Plaintiff is entitled to actual damages, attorney fees and costs, pursuant to 15

                U.S.C. §1681n.

WHEREFORE, the plaintiff, by counsel moves for judgment in an amount to be determined

by a finder of fact.


                                             Sandra S. Hauser

                                              /s/ Jason M. Krumbein, Esq.
                                             Jason M. Krumbein, Esq. VSB#43538
                                             JKrumbein@KrumbeinLaw.com (e-mail)
                                             Counsel for Plaintiff
                                             1650 Willow Lawn Drive, Suite 201
                                             Richmond, VA 23230
                                             804.592.0792
                                             804.673.4350 (fax)




Jason M. Krumbein, Esq. VSB#43538
Counsel for Sandra S. Hauser
1650 Willow Lawn Drive, Suite 201
Richmond, VA 23230
804.592.0792
804.673.4350 (fax)
JKrumbein@KrumbeinLaw.com (e-mail)
